STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re HARTFIELD, Minors.                                             April 18, 2017

                                                                     No. 334076
                                                                     Oakland Circuit Court
                                                                     Family Division
                                                                     LC No. 2014-820197-NA


Before: SAWYER, P.J., and SAAD and RIORDAN, JJ.

PER CURIAM.

       Respondent father appeals as of right the trial court’s order terminating his parental rights
to the minor children, TH, MH, SH, and DH, pursuant to MCL 712A.19b(3)(b)(i) and (j).
Because we find no errors warranting relief, we affirm.

        Respondent and the mother of his four children divorced in 2007. The relationship
between respondent and his ex-wife was contentious and they were incapable of amicably
coparenting their children. In the years following the divorce, physical custody of the children
fluctuated. Eventually, by September 2011, respondent had sole physical custody of the
children. In the fall of 2012, respondent moved to Georgia with his children and his third wife.
Shortly after this move, respondent was arrested, extradited to Michigan, and charged with
several counts of criminal sexual conduct. These charges arose out of allegations that respondent
inappropriately touched a friend’s two teenaged daughters. Respondent was convicted of
second-degree criminal sexual conduct (CSC II) and two counts of fourth-degree criminal sexual
conduct (CSC IV). In June 2013, he was sentenced to concurrent prison terms of 2 to 15 years
for the CSC II conviction, and two years for each CSC IV conviction. Approximately nine
months after respondent’s incarceration, his daughter MH disclosed to her mother that
respondent had touched her inappropriately in May 2010. These allegations were reported to
Children’s Protective Services (CPS) and a petition was filed in May 2014 seeking termination
of respondent’s parental rights at the initial disposition. During the lengthy termination hearing,
all four of the children recounted acts of physical abuse by respondent under the guise of
discipline. At the conclusion of the termination hearing, the trial court did not find credible
MH’s allegations of inappropriate sexual touching, but did find wholly credible the allegations
that respondent had physically abused the children for several years. Consequently, the court
terminated respondent’s parental rights pursuant to MCL 712A.19b(3)(b)(i) and (j).

        Respondent first argues that the trial court erred when it found that the statutory grounds
for termination were established by clear and convincing evidence. We disagree. To terminate

                                                -1-
parental rights, the trial court must find that at least one statutory ground for termination has
been established by clear and convincing evidence. In re Trejo, 462 Mich 341, 355; 612 NW2d
407 (2000). This Court reviews the trial court’s findings under the clearly erroneous standard.
MCR 3.977(K). A finding is clearly erroneous if the reviewing court is left with a definite and
firm conviction that a mistake has been committed. In re Miller, 433 Mich 331, 337; 445 NW2d
161 (1989).

        Respondent’s parental rights were terminated pursuant to MCL 712A.19b(3)(b)(i) and (j).
These statutory provisions permit termination of parental rights when the following conditions
are satisfied:

              (b) The child or sibling of the child has suffered physical injury or
       physical or sexual abuse under 1 or more of the following circumstances:

              (i) The parent’s act caused the physical injury or physical or sexual abuse
       and the court finds that there is a reasonable likelihood that the child will suffer
       from injury or abuse in the foreseeable future if placed in the parent’s home.

                                               ***

               (j) There is a reasonable likelihood, based on the conduct or capacity of
       the child’s parent, that the child will be harmed if he or she is returned to the
       home of the parent.

After reviewing the record, we conclude that the trial court did not clearly err when it found that
these statutory grounds for termination were established by clear and convincing evidence.

         All of the children consistently testified that while they were in respondent’s care,
respondent frequently physically disciplined them with a belt. The “discipline” was meted out
for failing to complete chores, borrowing somebody else’s bike, breaking respondent’s rules, or
for other perceived misbehavior. In fact, if after a “whooping” a child would cry and ask for
their mother, that child would be brought back to the bedroom for additional punishment. All of
the children consistently related that when the “whoopings” occurred, respondent followed the
same pattern: he would call them up to a bedroom, make them lie on the bed, then whoop them
until he felt that he had gotten his point across. The whoopings occurred with a fair amount of
regularity and they frequently left marks, welts, and bruises on the children’s thighs and
buttocks. TH suffered welts that lasted a couple of days. DH was “whooped” so hard on the
buttocks he could not sit down for several days; on another occasion, he could sit after the
“whooping,” but it was very painful. The children similarly recounted that respondent would
rise up on his toes when he brought the belt down on their backsides and, on at least one
occasion, he brought the belt down and around so high and hard that he struck the ceiling fan.
Respondent would make the siblings watch each other as he disciplined them with the belt.
During the whoopings, respondent made the children put their hands over their heads. They
were not allowed to put their hands at their sides during a whooping because then they might be
able to block the belt. The children had become so accustomed to the “whoopings” that they
thought they were normal behavior. We agree with the trial court’s assessment that the detail
and similarity in the children’s descriptions of the events significantly enhanced their credibility.

                                                -2-
Moreover, the children’s testimony clearly and convincingly established that respondent
physically abused the children.

        There was also clear and convincing evidence that the children would suffer harm and
further abuse if placed in respondent’s care. Respondent readily acknowledged that in 2007, he
was advised by CPS to cease using a belt to physically discipline his children. Despite this
admonishment, respondent clearly continued to abuse the children until his incarceration in the
fall of 2012. Further, the clinical psychologist testified that when it came to his children,
respondent was unable to abide by boundaries and constraints imposed on him.

       Considering the foregoing evidence, the trial court did not clearly err when it found
grounds to terminate respondent’s parental rights pursuant to MCL 712A.19b(3)(i) and (j).
There was clear and convincing evidence that respondent physically abused the children and that
they would suffer further harm and abuse if placed in respondent’s care.

        Next, respondent challenges the trial court’s finding that termination of his parental rights
was in the children’s best interests. We find no merit to this challenge. “If the court finds that
there are grounds for termination of parental rights and that termination of parental rights is in
the child’s best interests, the court shall order termination of the parental rights and order that
additional efforts for reunification of the child with the parent not be made.” MCL 712A.19b(5).
The court may consider several factors when deciding if termination of parental rights is in a
child’s best interests, including “the child’s bond to the parent, the parent’s parenting ability, the
child’s need for permanency, stability and finality, and the advantages of a foster home over the
parent’s home.” In re Olive/Metts, 297 Mich App 35, 40; 823 NW2d 144 (2012). The court may
also consider psychological evaluations, the child’s age, continued involvement in domestic
violence, and a parent’s history. In re Jones, 286 Mich App 126, 129; 777 NW2d 728 (2009).

        The trial court did not clearly err when it found that termination of parental rights was in
the children’s best interests. The evidence presented at the termination hearing demonstrated
that respondent frequently physically abused all four of his children and this abuse started at a
very young age. Respondent did not take any responsibility for his behavior, specifically, he
denied abusing his children with a belt. Respondent asserted that the children’s testimony was
untruthful and the product of the vindictive and coercive efforts of his ex-wife and the maternal
grandmother. On appeal, respondent continues to minimize his behavior by asserting that the
children were simply spanked with a belt as a manner of discipline, that he disciplined with a belt
because that was how he was raised, and that he never acted without justification. Even now,
respondent fails to show any insight into the severity in which he meted out the “discipline.”

        Further, respondent’s reliance on the alleged bonds he forged with his children is
misplaced. It is clear that any bond that might have existed was destroyed by his actions. All of
the children in some manner feared respondent. Each one testified that they did not want to have
any contact with respondent. Three of the four children clearly articulated a desire that
respondent’s parental rights be terminated. Thus, there is little support for the assertion that a
strong bond existed between respondent and his children. In any event, even if a tenuous bond
continued to survive, that bond was clearly outweighed by the need to protect the children from
the abuse respondent inflicted on them. The children deserved to be in a safe environment.


                                                 -3-
         The clinical psychologist noted that the relationships in this family were significantly
fractured and that all of the children had shown signs of being traumatized. The therapist opined
that all of the children were in need of therapy and that the children would heal more quickly if
respondent were not involved in their lives.

       The foregoing evidence demonstrates that the trial court did not clearly err when it
concluded that termination of respondent’s parental rights was in the children’s best interests.

        Respondent further argues that termination of his parental rights was unwarranted
because the children were placed in their mother’s custody. Generally, a child's placement with
a relative weighs against termination and is “an explicit factor to consider in determining
whether termination [is] in [a child's] best interests.” In re Mason, 486 Mich 142, 164; 782
NW2d 747 (2010), citing MCL 712A.19a(6)(a); see also In re Olive/Metts, 297 Mich App at 43.
If the court fails to explicitly address placement with a relative, the record is inadequate to make
a best-interest determination, and reversal is required. Id. However, a child's parent is not a
“relative” for purposes of MCL 712A.19a. “Relative” is defined in MCL 712A.13a(1)(j) as

       an individual who is at least 18 years of age and related to the child by blood,
       marriage, or adoption, as grandparent, great-grandparent, great-great-grandparent,
       aunt or uncle, great-aunt or great-uncle, great-great-aunt or great-great-uncle,
       sibling, stepsibling, nephew or niece, first cousin or first cousin once removed,
       and the spouse of any of the above, even after the marriage has ended by death or
       divorce.

Therefore, as the trial court correctly acknowledged, it did not need to explicitly consider the
children’s placement with their mother as a factor militating against termination of respondent’s
parental rights.

        Finally, respondent argues that the trial court’s decision was premature and he should
have been given an opportunity to participate in a treatment plan and work toward reunification.
We disagree. Services are not required in all situations. In re Terry, 240 Mich App 14, 26 n 4;
610 NW2d 563 (2000). Specifically, where petitioner requests termination in the initial petition
there is no need to develop a case service plan because the permanency plan is termination, not
reunification. In re HRC, 286 Mich App 444, 463; 781 NW2d 105 (2009). In any event, the
clinical psychologist opined that because respondent failed to admit any culpability or need for
treatment, it was unlikely that he would accept or benefit from any services offered.

       Affirmed.



                                                             /s/ David H. Sawyer
                                                             /s/ Henry William Saad
                                                             /s/ Michael J. Riordan




                                                -4-